Exhibit 10.3

FORM OF
ARCTIC CAT INC.

EXECUTIVE OFFICER
NON-QUALIFIED

STOCK OPTION AGREEMENT

THIS OPTION AGREEMENT is made as of the              day of                 ,
200     (the “Option Date”), between ARCTIC CAT INC., a Minnesota corporation
(the “Company”), and                             , an employee of the Company or
one or more of its subsidiaries (the “Optionee”).

WHEREAS, the Company desires, by affording the Optionee an opportunity to
purchase shares of its Common Stock, $.01 par value (the “Common Stock”), as
hereinafter provided, to carry out the purpose of the 2007 Omnibus Stock and
Incentive Plan (the “2007 Stock Plan”) of the Company approved by its
shareholders;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed,
and do hereby agree, as follows:

1.             Grant of Option.  The Company hereby grants to the Optionee the
right and Option (hereinafter called the “Option”) to purchase from the Company
all or any part of an aggregate amount of                          shares of the
Common Stock of the Company on the terms and conditions herein set forth.  This
grant does not qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended.

2.             Purchase Price.  The purchase price of the shares of the Common
Stock covered by this Option shall be $         per share.

3.             Term of Option.  The term of the Option shall be for a period of
ten (10) years from the Option Date, subject to earlier termination as
hereinafter provided.  In no event shall the Option be exercisable after the
expiration of the term of the Option.

4.             Exercise of Option.  During the first year the Option is
outstanding it may not be exercised with respect to any of the shares covered
thereby.  Subject to the provisions of paragraphs 6 and 7 hereof, the Option may
thereafter be exercised during the term specified in paragraph 3 as follows:

(a)                                  from and after 12 months from the Option
Date, the Option may be exercised as to                shares.

(b)                                 from and after 24 months from the Option
Date, the Option may be exercised as to an additional              shares;

(c)                                  from and after 36 months from the Option
Dale, the Option may be exercised as to an additional                shares.

1


--------------------------------------------------------------------------------


5.             Non-Transferability.  The Option shall not be transferable
otherwise than by will or the laws of descent and distribution, and the Option
may be exercised, during the lifetime of the Optionee, only by the Optionee. 
More particularly (but without limiting the generality of the foregoing), the
Option may not be assigned, transferred (except as provided above), pledged, or
hypothecated in any way; shall not be assignable by operation of law; and shall
not be subject to execution, attachment, or similar process.  Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment, or
similar process upon the Option, shall be null and void and without effect.

6.             Termination of Employment.  In the event the employment of the
Optionee shall be terminated for any reason whatsoever, the Option may be
exercised by the Optionee at any time (i) until the date twelve (12) months
after the date the Option becomes fully vested or the date of Retirement,
whichever is later, if such termination was by reason of Retirement (as defined
in the 2007 Stock Plan), (ii) within one (1) month after such termination if
such termination was for any reason other than Retirement, Cause (as defined in
the 2007 Stock Plan) or as provided in paragraph 7 hereof, and (iii) no later
than the date of termination if such termination was for Cause (as defined in
the 2007 Stock Plan), but in no event may the Option be exercised later than the
expiration of the term specified in paragraph 3.  Unless otherwise determined by
the Committee in writing after the Option Date, (A) upon termination by reason
of Retirement, all outstanding Options then held by the Optionee that have not
vested will continue to vest in accordance with their terms and (B) upon
termination for any reason other than Retirement, all Options held by the
Optionee shall be exercisable only to the extent the Optionee shall have been
entitled to do so at the date of his or her termination of employment.  So long
as the Optionee shall continue to be an employee of the Company or one or more
of its subsidiaries, the Option shall not be affected by any change of duties or
position.  Nothing in this Option Agreement shall confer upon the Optionee any
right to continue in the employ of the Company or of any of its subsidiaries or
interfere in any way with the right of the Company or any such subsidiary to
terminate the employment of the Optionee at any time.

7.             Death or Permanent Disability of Optionee.  If the Optionee shall
die while still employed by the Company or one or more of its subsidiaries, or
shall become permanently and totally disabled (as determined by the Committee)
while still employed by the Company or one or more of its subsidiaries, the
Option may be exercised (to the extent that the Optionee shall have been
entitled to do so at the date of his or her death or termination by reason of
permanent and total disability, unless otherwise determined by the Committee in
writing after the Option Date) by the Optionee, his or her legal representative
or the person to whom the Option is transferred by will or the applicable laws
of descent and distribution, at any time within twelve (12) months after the
Optionee’s death or termination by reason of permanent and total disability, but
in no event later than the expiration of the term specified in paragraph 3
hereof.

8.             Method of Exercising Option.  Subject to the terms and conditions
of this Option Agreement, the Option may be exercised by written notice to the
Chief Financial Officer of the Company at the principal office of the Company. 
Such notice shall state the election to exercise the Option and the number of
shares in respect of which it is being exercised, and shall be signed by the
person so exercising the Option.  Such notice shall be accompanied by payment of
the full purchase price of such shares which payment shall be made in cash or by
certified check or bank draft payable

2


--------------------------------------------------------------------------------


to the Company, by any other form of legal consideration deemed sufficient by
the Company and consistent with the purpose of the 2007 Stock Plan and
applicable law, or, in the sole discretion of the Company by delivery of shares
of Common Stock of the Company with a fair market value equal to the purchase
price or by a combination of cash and such shares, whose fair market value shall
equal the purchase price.  For purposes of this paragraph the “fair market
value” of the Common Stock of the Company shall be established in the manner set
forth in Section 2(p) of the 2007 Stock Plan.  The certificate or certificates
for the shares as to which the Option shall have been so exercised shall be
registered in the name of the person so exercising the Option, or if the
Optionee so elects, in the name of the Optionee or one other person as joint
tenants, and shall be delivered as soon as practicable after the notice shall
have been received.  In the event the Option shall be exercised by any person
other than the Optionee, such notice shall be accompanied by appropriate proof
of the right of such person to exercise the Option.  All shares that shall be
purchased upon the exercise of the Option as provided herein shall be fully paid
and nonassessable.

9.             Withholding Requirements.  Upon exercise of the Option by the
Optionee and prior to the delivery of shares purchased pursuant to such
exercise, the Company shall have the right to require the Optionee to remit to
the Company cash in an amount sufficient to satisfy applicable federal and state
tax withholding requirements.  The Company shall inform the Optionee as to
whether it will require the Optionee to remit cash for withholding taxes in
accordance with the preceding sentence within two (2) business days after
receiving from the Optionee notice that such Optionee intends to exercise, or
has exercised, all or a portion of the Option.

10.           Stock Plan.  This Option is subject to certain additional terms
and conditions set forth in the 2007 Stock Plan pursuant to which this Option
has been issued.  A copy of the 2007 Stock Plan is on file with the Chief
Financial Officer of the Company and each Option holder by acceptance hereof
agrees to and accepts this Option subject to the terms of the 2007 Stock Plan.

11.           General.  The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Option Agreement, shall pay
all original issue and transfer taxes with respect to the issue and transfer of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith, and will from time to time use its best
efforts to comply with all laws and regulations which, in the opinion of counsel
for the Company, shall be applicable thereto.

12.           Investment Certificate.  Prior to the receipt of the certificates
pursuant to the exercise of the Option granted hereunder, the Optionee shall, if
required in the Company’s discretion, demonstrate an intent to hold the shares
acquired by exercise of the Option for investment and not with a view to resale
or distribution thereof to the public by delivering to the Company an investment
certificate or letter in such form as the Company may require.

13.           Subsidiary.  As used herein, the term “subsidiary” shall mean any
current or future corporation which would be a “subsidiary corporation” of the
Company, as that term is defined in Section 425 of the Internal Revenue Code of
1986, as amended.

14.           Status.  Neither the Optionee nor the Optionee’s executor,
administrator, heirs, or legatees shall be or have any rights or privileges of a
shareholder of the Company in respect of the

3


--------------------------------------------------------------------------------


shares transferable upon exercise of the Option granted hereunder, unless and
until certificates representing such shares shall be endorsed, transferred, and
delivered and the transferee has caused the Optionee’s name to be entered as the
shareholder of record on the books of the Company.

15.           Company Authority.  The existence of the Option herein granted
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock of the Company or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

16.           Disputes.  As a condition of the granting of the Option herein
granted, the Optionee agrees, for the Optionee and the Optionee’s personal
representatives, that any dispute or disagreement which may arise under or as a
result of or pursuant to this Option Agreement shall be determined by the Board
of Directors of the Company, in its sole discretion, and that any interpretation
by the Board of the terms of this Option Agreement shall be final, binding and
conclusive.

17.           Binding Effect.  This Option Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an officer thereunto duly authorized, and the Optionee has hereunto
set his hand, all as of the day and year first above written.

ARCTIC CAT INC.

 

 

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

, Optionee

 

4


--------------------------------------------------------------------------------